Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 6-10 and species of cross linked resin in the reply filed on 5/24/2021 is acknowledged.
Claims 11-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
Claims 1-3, 6-10 and new claims 31-46 are under consideration in the instant Office Action.

Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3 and 6-10 and new claims 31-46 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al., US2014/0377319 (IDS) in view of Ranum et al., US2016/0025747 (IDS).
Leuthardt teach methods of altering protein concentrations in cerebrospinal fluid (CSF; see abstract). Leuthardt teaches methods to contact CSF with a support which  include proteases to cleave protein and reduce protein in the CSF to treat neurodegenerative diseases including Amyotrophic lateral sclerosis (ALS; see abstract, paragraphs 2-3, 11, 28, 78-80 and claims 35-41, 49-, 52-54) and meet the requirements of instant claims 1, 7 and new claims 35 and 43. Leuthardt’s teaching of reducing protein in the CSF via protease administration (see paragraphs 11 and 78) speaks to capability of reducing the protein concentration within a day as required in new claim 39. Leuthardt teaches that the protease includes trypsin on a support (see paragraphs 12-13, 15, 30, 65, 69-70) as in instant claims 1, 7 and new claims 35 and 43. Leuthardt teaches that the support includes electrospun fibers, microparticles polymers, ceramics and polymer compositions which include collagen and cellulose acetate and cross-linked PCL nanofibers (see paragraphs 34, 40, 45, 48, 98) as in instant claims 7-8 and new claims 35-36 and 43 and 44. Leuthardt teaches using the device to treat CSF with the protease in vivo (see paragraphs 56, 61, 64-65) as required in instant claim 6 and 
Ranum teaches methods of identifying and treating ALS or frontotemporal dementia (FTD; see abstract and paragraphs 3-4). Ranum teaches antibodies for specific di-amino repeat containing proteins (see abstract and paragraphs 5) as in instant claims 1-2, 9-10 and new claims 31-32, 37-41 and 45-46. Ranum teaches that the specific di-amino repeat containing proteins includes poly GA, GP, GR, AP and PR (see abstract; paragraph 7 and Table 1) as in instant claims 2, 32 and 40. Ranum teaches that the di-amino repeat containing proteins are found in the CSF (see paragraphs 144, 146 and 193) as in instant claims 1-2, 9 and new claims 31-32, 37, 39-40 and 45.  Ranum teaches that ALS is associated with human C9ORF72 gene (see paragraphs 4, 144, 146) as in instant claim 3 and new claims 33 and 41. Ranum teaches methods for identifying a subject with ALS or FTD before treatment (see claims 1-11 and 19-20) as in instant claims 9-10 and new claims 37-38 and 45-46. Ranum teaches methods to treat ALS that decreases the di-amino acid repeat containing proteins (see claims 12-13) as in instant claims 1, 31 and 39. Ranum does not teach using proteases to treat ALS.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Leuthardt and Ranum. The .  
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant argues that the KSR three prong test must be met to establish a prima facie case of obviousness and argue that this was not met in the prior office action. Applicant argues that the Office failed to provide motivation to the use of trypsin and does not teach the limitation of Proteinase K or the concentration of 1-10mg/ml of the protease. It is noted that the limitation of Proteinase K is in the alternative in the instant claims and therefore, this is not one of the required limitations once the use for trypsin is met. Leuthardt clearly teaches treating ALS with proteases such as trypsin to remove protein form the CSF (see paragraphs 3, 12 and claims 35, 49 and 52) and  It is also noted that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). It is also clarified that the Ranum reference was depended upon to disclose that ALS subjects have the required deleterious dipeptide aggregations required in the instant claims while Leuthardt presents the motivation of using an immobilized protease to remove the deleterious peptides from the CSF of subjects.
It would have been prima facie obvious to one of ordinary skill in the art to choose from the limited number of proteases which are only a zinc metalloprotease, a serine protease, trypsin and pepsin (see paragraph 12 of Leuthardt); such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).  See also MPEP §2143(E). As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads 
Applicant argues that the neither reference teaches the claim limitation that the effective amount for treating a neurological disorder comprises 1-10mg/ml of the claimed protease. This is not found persuasive because in regards to dosages: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, See MPEP § 2144.05, II(A). There is clear guidance in the prior art to what dose of trypsin to attempt in determining the best effective trypsin dose as evidenced by Lin et al., 2014 (instant PTO-892). Lin is prior art that was available well before the filing of the application which teaches using immobilized trypsin at different concentrations which include 1.0 mg/ml and 5.0 mg/ml (see legend of Figure 2). Therefore, the Lin disclosure provides clear evidence that the limitation of trypsin would be easily determined by one of ordinary skill in the art without undue difficulty and supports the fact that the concentration is not a critical component of allowability.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). This is found persuasive because the prior art that provides the motivation, Leuthardt, teaches using a device to treat CSF of ALS subjects with a protease in vivo. Therefore, there is a clear teaching in the prior art that discloses the inventive concept of the instant claims and is not a hindsight construct but one based on what was known by one of ordinary skill in the art at the time of filing.
The assertion that one of ordinary skill in the art would have had no expectation of success for treating ALS subjects with trypsin at a specific concentration cannot be accepted since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). There is no evidence of 
Therefore, the applicant’s arguments are not found persuasive and the rejection is maintained and extended to the new claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10 and new claims 31-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-18, 22 and 26 of copending Application No. 17/062,440 in view of Ranum et al., US2016/0025747 (IDS).  ‘440 claims the same method of treating CSF of ALS of FTD subjects with a protease. “440 does not teach the specific dose of instant claim 1 or claim 9-10. Ranum teaches using assays to determine which subject has ALS. One of ordinary skill in the art would be able to determine the required dose of protease through routine optimization of the method (see MPEP § 2144.05) since the goal of the method is to 

Claims 1-3, 6-10 and new claims 31-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No.17/153,553 in view of Ranum et al., US2016/0025747 (IDS). ‘553 claims a method of treating ALS by contacts the CSF with a protease to remove the toxin protein. ‘553 does not specifically claim dipeptide repeat protein. Ranum teaches that the di-amino repeat containing proteins are found in the CSF of ALS subjects (see paragraphs 144, 146 and 193) and teaches methods to reduce the amount of these protein from the ALS subject. One of ordinary skill in the art would have reasonable expectation of success that treating CSF of ALS subjects with a protease like trypsin would reduce the di-peptide repeat protein as in the instant claims and therefore, the ‘553 is an obvious variation of the instant claims and are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant's request that the double patenting rejections of the instant claims over of the patent applications be held in abeyance until there is allowable .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649